DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/03/2021 is entered and acknowledged by the Examiner. Claims 1 and 10-13 have been amended. Claims 1-15 are currently pending in the instant application.
The objection of claims 10-13 due to informalities is withdrawn in view of Applicant’s amendment.
The rejection of claims  1-5, 9, and 11-15 under 35 U.S.C. 103 as being unpatentable over Ehrat (US 5,994,443) in view of Fumio (WO 8810286A1) is withdrawn in view of Applicant’s amendment.
The rejection of claims 5-8 and 10 under 35 U.S.C. 103 as being unpatentable over Ehrat (US 5,994,443) and Fumio (WO 8810286A1) in view of Sik (KR 20110088798A) is withdrawn in view of Applicant’s amendment.
Applicant's amendment necessitated the new grounds of rejection set forth below.  
(New Grounds of Rejection)
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2018/0118902 A1 (hereinafter Milazzo).
As cited in the previous Office action, the instant claims are product-by-process claims and are not limited to the manipulations of the recited steps, only the structure limited by the steps. Therefore, the patentability of the product (the composite particle) does not depend on its method of production and the claimed steps, recited in claims 1-2, 6-8, 10, and 14, were not given patentable weight.  
Regarding claims 1, 3, 4, 5, 9, 11, and 13, Milazzo discloses a composite material comprises at least one thermoplastic resin including acrylonitrile butadiene styrene, polylactic acid (PLA), polyethylene terephthalate, polypropylene, and combinations thereof as recited in claims 1 and 4 (See [0022]); and 5 to 180 parts by weight of granular shive hemp with respect to 100 parts by weight of the thermoplastic resin, with particles (composite particles including resin particles and hemp particles) having an average particle size lower than 0.2 mm as recited in claim 3 (See Abstract and [0011]). The thermoplastic resins suggested by Milazzo is structurally same as the claimed polymer as recited in claim 4 and is biodegradable as required in claim 13 (See [0022]). 

The composite of Milazzo contains all the claimed components within the claimed proportions; therefore, the composite of Milazzo is expected to have a resistance property as recited in claim 12. It has been held that “products of identical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."

Milazzo discloses that the granular shive hemp is obtained by processing woody stem (stalk and hurd) of hemp as recited in claim 9 (See [0016]).
Regarding claim 15, Milazzo does not discloses the composite comprises of silanes or a dispersing agent to disperse the hemp particles in to the polymer. The lack of disclosure of silanes or a dispersing agent by Milazzo fulfills the instant claim.  
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
In the alternative that Milazzo is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composite particle, any minor modification necessary to meet the claimed limitations, such producing the claimed composite particle by the process recited would have been within the purview of the skilled artisan.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the above claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761